Root, J.
(concurring in part) — I concur fully with the majority as to the trial court’s right to appoint the lunacy commission and adjudge the two women insane. Regarding the validity of the deportation statute, I express no opinion, as neither party requested either the trial court or this to decide that question. The fact that many — probably a majority — of the states have, and are enforcing, statutes of this character shows that there must be a somewhat general belief in their policy and validity. I doubt the propriety of adjudging a legislative act void except where the necessity is clear, and in a c£(,se where its validity is a bona fide issue.